Citation Nr: 1813043	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether reduction of the disability rating for service-connected asthma from 60 percent to 30 percent, effective September 1, 2015, was proper.

2. Whether reduction of the disability rating for service-connected gastroesophageal reflux disease (GERD) from 30 percent to 10 percent, effective September 1, 2015, was proper.

3. Whether the total disability rating based on individual unemployability (TDIU) was properly discontinued from September 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1. The June 2015 rating decision implementing the rating reduction from 60 percent to 30 percent for service-connected asthma does not reflect an actual change in the disability or an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

2. The June 2015 rating decision implementing the rating reduction from 30 percent to 10 percent for service-connected GERD does not reflect an actual change in the disability or an improvement in the Veteran's ability to function under the ordinary conditions of life and work.   

3. As the reductions in the ratings for service-connected asthma and GERD were improper and are restored, the Veteran still meets the schedular requirements for a TDIU from September 1, 2015.

CONCLUSIONS OF LAW

1. The reduction of the 60 percent rating assigned for the service-connected asthma was not proper and is void ab initio.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.105(e), 3.344, 4.97, Diagnostic Code 6602 (2017).

2. The reduction of the 30 percent rating assigned for the service-connected GERD was not proper and is void ab initio.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.105(e), 3.344, 4.97, Diagnostic Code 7346 (2017).

3. The criteria for restoration of a TDIU have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.105 (e), 3.343, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board's decision below represents a complete grant of the benefits sought on appeal, namely the restoration of the Veteran's 60 percent rating for asthma, 30 percent rating for GERD, and TDIU award, a discussion of whether VA complied with its duties to notify and assist the Veteran and the procedural requirements set forth in 38 C.F.R. § 3.105 (e) is unnecessary.

Rating Reductions

VA regulations provide that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). 

In addition, the RO must notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See Faust v. West, 13 Vet. App. 342,349 (2000) (citing to 38 C.F.R. §§ 4.1, 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 420).  The Court has held that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420   (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  In Brown, the Court articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421; see also 38 U.S.C. § 1155; 38 C.F.R. §§ 3.344, 4.10.

VA's failure to observe applicable law and consider all relevant evidence renders a reduction decision void ab initio.  Greyzck, Brown.  Additionally, the applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  

Asthma

In an April 2014 rating decision, the RO proposed to reduce the rating assigned for the Veteran's service-connected asthma from 60 percent to 30 percent under Diagnostic Code 6602.  A June 2015 rating decision effectuated this reduction, effective September 1, 2015.  However, the Board finds that the reduction is void ab initio because the provisions of 38 C.F.R. § 3.344 were not considered.

In reducing the Veteran's rating for asthma, the RO indicated that a March 2014 VA examination showed sustained improvement.  However, the RO made no determination that there had been actual change in the disability or that the March 2014 examination was adequate or based on thorough examination.  See Brown.  The Veteran was assigned a 60 percent rating for his asthma based on the findings of a March 2006 VA examination.  See April 2006 rating decision.  In reducing the Veteran's rating for asthma, the RO set forth no comparison of the Veteran's disability at the time of the reduction and when the disability rating was first assigned.  The RO also made no finding that the March 2014 VA examination relied on in reducing the rating was as full and complete as the March 2006 VA examination.  Nor was there any finding by the RO that it was reasonably certain that the material improvement found would be maintained under the ordinary conditions of life.  Brown.  

Moreover, following the April 2014 notification of the proposed reduction and prior to the June 2015 rating decision, the Veteran submitted private medical records regarding his asthma.  Among that evidence is a June 2014 letter from a private physician, Dr. D.A., which indicates that the Veteran's FEV-1 was "around 40% and FEF25-75% at 24%."  These results are commensurate with a 60 percent rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  As such, the RO also did not consider contradictory evidence to the March 2014 VA examination findings that the Veteran's condition had improved.  

The provisions of 38 C.F.R. § 3.344 were also not considered in the January 2016 statement of the case.  While the provisions of 38 C.F.R. § 3.344 were set forth in the January 2016 statement of the case, the RO did not discuss the provisions in stating its reasons and bases regarding the Veteran's asthma.  

As the RO did not demonstrate specific consideration of the provisions of 38 C.F.R. § 3.344, the reduction of the disability rating for the Veteran's service-connected asthma from 60 percent to 30 percent is void ab initio.  See 38 C.F.R. § 3.344; see also Greyzck at 292; see also Brown.  Therefore, the 60 percent evaluation for asthma is restored effective September 1, 2015, as though the reduction had not occurred.  

GERD

In April 2014, the RO also proposed to reduce the rating assigned for the Veteran's service-connected GERD from 30 percent to 10 percent under Diagnostic Code 7346.  The June 2015 rating decision effectuated this reduction, effective September 1, 2015.  However, the Board finds that the reduction is void ab initio because the provisions of 38 C.F.R. § 3.344 were not considered.

In reducing the Veteran's rating for GERD, the RO indicated that a March 2014 VA examination showed sustained improvement.  However, again, the RO made no determination that there had been actual change in the disability or that the March 2014 examination was adequate.  The Veteran was assigned a 30 percent rating for GERD based on the findings of a March 2006 VA examination.  See April 2006 rating decision.  In reducing the Veteran's rating for GERD, the RO set forth no comparison of the Veteran's disability at the time of the reduction and when the disability rating was first assigned.  The RO also made no finding that the March 2014 VA examination relied on in reducing the rating was as full and complete as the March 2006 VA examination.  Nor was there any finding by the RO that it was reasonably certain that the material improvement found would be maintained under the ordinary conditions of life.  Brown. 

The provisions of 38 C.F.R. § 3.344 were also not considered in the January 2016 statement of the case.  While the provisions of 38 C.F.R. § 3.344 were set forth in the January 2016 statement of the case, the RO did not discuss the provisions in stating its reasons and bases regarding the Veteran's GERD.  

As the RO did not demonstrate specific consideration of the provisions of 38 C.F.R. § 3.344, the reduction of the disability rating for the Veteran's service-connected GERD from 30 percent to 10 percent is also void ab initio.  See 38 C.F.R. § 3.344; see also Greyzck at 292; see also Brown.  Therefore, the 30 percent evaluation for GERD is restored effective September 1, 2015, as though the reduction had not occurred.  

TDIU

As the discontinuance of the Veteran's TDIU award was premised on the reductions in his schedular ratings for asthma and GERD, which the Board has found improper, the discontinuance of the TDIU award is also improper.


ORDER

Restoration of a 60 percent rating for service-connected asthma, effective September 1, 2015, is granted. 

Restoration of a 30 percent rating for service-connected GERD, effective September 1, 2015, is granted. 

Restoration of entitlement to a TDIU, effective September 1, 2015, is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


